MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings as untimely.
We review the denial of a motion to reopen for abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003).
The BIA did not abuse its discretion in construing petitioner’s “motion for administrative closure” as a motion to reopen. In this motion, petitioner sought administrative closure so that petitioner could apply for cancellation of removal. The BIA stated correctly that the motion was filed after the final administrative decision had been entered, and thus, there were no administrative proceedings to close. See Matter of Lopez-Barrios, 20 I. & N. Dec. 203 (BIA 1990).
The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered *619in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). A review of the administrative record demonstrates that the BIA did not abuse its discretion in denying petitioner’s motion to reopen as untimely because it was filed on December 26, 2007, more than 90 days after the August 21, 2001 final administrative decision was rendered.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.